 Case: 0:18-cv-00066-HRW Doc #: 43 Filed: 08/14/19 Page: 1 of 3 - Page ID#: 492



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION AT ASHLAND



Civil Case No. 0:18-CV-00066-HRW

United States of America,                                                     Plaintiff,
v.

Rose O. Uradu, M.D.
a/k/a Onyinyechi Rose Uradu; and
Ultimate Care Medical Services, LLC
d/b/a Ultimate Treatment Center,                                           Defendants.



                        STIPULATION OF DISMISSAL WITH PREJUDICE



       The parties, by counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

and the Settlement Agreement between the United States and Rose O. Uradu, M.D. and

Ultimate Care Medical Services, LLC, Inc. effective August 1, 2019, hereby stipulate to the

dismissal with prejudice of this action.
 Case: 0:18-cv-00066-HRW Doc #: 43 Filed: 08/14/19 Page: 2 of 3 - Page ID#: 493



DATED: August 14, 2019                  Respectfully submitted,


                                        ROBERT M. DUNCAN, JR.
                                        UNITED STATES ATTORNEY

                                  By:   /s/ Meghan Stubblebine
                                        Christine Corndorf
                                        Meghan Stubblebine
                                        Assistant United States Attorneys
                                        260 W. Vine Street, Suite 300
                                        Lexington, Kentucky 40507
                                        859.233.2661
                                        859.233.2533 (fax)
                                        Christine.Corndorf@usdoj.gov
                                        Meghan.Stubblebine@usdoj.gov

                                        Counsel for the United States of America

With permission:

/s/ J. Fox DeMoisey
J. Fox DeMoisey
DeMoisey Law Office, PLLC
4360 Brownsboro Road, Suite 315
Louisville, KY 40207
Tel: (502) 585-5500
Fax: (502) 585-1386
fox@demoiseylaw.com



/s/ Khalid A. Kahloon
Kahloon Law
600 West Main Street, Ste 500
Louisville, KY 40202
Tel: (502) 261-7200
Fax: (502) 371-8171
kahloon@msn.com

Counsel for Defendants
 Case: 0:18-cv-00066-HRW Doc #: 43 Filed: 08/14/19 Page: 3 of 3 - Page ID#: 494



                                   Certificate of Service


        The undersigned hereby certifies that on August 14, 2019, a true and correct copy of
the foregoing has been served via CM/ECF, which will send electronic notification of such
filing to all counsel of record.



                                          /s/ Meghan Stubblebine
                                          Assistant United States Attorney
